DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6-6-2022 have been fully considered and the use of Roger as prior art has been removed.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altus, et. al., U.S. Patent Application Publication Number 2016/0187462, published June 30, 2016. In view of Parrini, et. al., U.S. Patent Application Publication Number 2019/0049554, filed August 14, 2017.

As per claim 1, Altus discloses a method comprising 
receiving configuration data and storing the configuration data in a first radar chip having multiple transmission channels X2, , wherein the configuration data multiple parameter sets for a chirp sequence and association information representing an association of a respective chirp of the chirp sequence with one of the multiple parameter sets (Altus, ¶14-16 and Fig. 2 and 3);
receiving a trigger signal in the first radar chip , wherein the trigger signal indicates beginning of a respective chirp of the chirp sequence (Altus, ¶18);
repeatedly configuring the transmission channels in sync with the trigger signal, wherein for each chirp of the chirp sequence the transmission channels are configured according to the association information; receiving oscillator signal representing the chirp sequence; and supplying the RF oscillator signal i)j to the configured transmission channels (Altus, ¶18-20).
Altus fails to explicitly disclose a second radar chip from which the sequences comes.
Parrini teaches a first and second radar chip which output signals to each other (Fig. 3).
It would have been an obvious matter of design choice to use a second chip, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Altus in providing the correct chirp sequence.

As per claim 2, Altus as modified by Parrini discloses the method as claimed in claim 1, further comprising: generating multiple antenna signals, wherein one of the antenna signals is generated in each of one or more of the transmission channels based on the RF oscillator signal and based on present configuration of the transmission (Altus, ¶26).

As per claim 7, Altus as modified by Parrini further discloses the method as claimed in wherein the configuration data [[are]] received as digital configuration data via a bus and the digital configuration data [[are]] stored in a memory of the first radar chip (Altus, ¶14 and 26-27 using ADC and RAM).

As per claim 8, Altus as modified by Parrini further discloses the method as claimed in wherein the configuring of the transmission channels is initiated only by the trigger signal, and wherein the trigger signal is a single-ended or a differential signal (Altus, ¶13).

As per claim 9 and 14, Altus as modified by Parrini discloses a radar system using a chip to provide the triggers and chirps as discussed in claim 1. Altus, Fig. 2 and 3 and Roger Fig. 1 can be seen as disclosing the hardware as discussed in claims 9 and 14. For the operation of the hardware components, please see the rejection of claim 1 above.

As per the limitations of claims 10 and 16, please see the rejection and rationale of claim 2 above.

As per claim 15, Altus as modified by Parrini further discloses the radar apparatus as claimed in claim 14, wherein the second radar chip is coupled to the bus (Roger, Fig. 4 where 106 acts as a bus).

As per the limitations of claims 19 and 20, please see the rejection and rationale of claims 7 and 8 above.

Claims 3, 6, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altus and Parrini as applied to claims 1, 2, 7-10, 14-16, 19 and 20 above, and further in view of Steinbuch, et. al., U.S. Patent Application Publication Number 2017/0315214, published November 2, 2017.

As per claims 3, 11 and 17, Altus as modified by Parrini discloses the method of claim 2 but fails to disclose the use of a hash value and CRC corresponding to the trigger.
Steinbuch teaches a CRC hash value in the form of a checksum in a vehicle radar (¶67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a checksum and cyclic redundancy check in order to gain the benefit of reducing errors in the chip coding stream.

As per claims 6 and 18, Altus as modified by Parrini and Steinbuch discloses the method as claimed in wherein each of the parameter sets at least one of: a phase shift for each of the transmission channels or a gain for each of the transmission channels (Altus, ¶10).
While Altus fails to explicitly disclose what parameters are modified, the examiner submits it is within the skill of a person in the art to determine what parameters to adjust and both gain and phase are well known. 

Allowable Subject Matter
Claims 4, 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619